Per Curiam.
“On a motion for judgment of compulsory non-suit, plaintiff’s evidence is to be taken as true, and considered in the light most favorable to him, giving him the benefit of every fact and inference of fact pertaining to the issues which may be reasonably deduced from the evidence. Plaintiff’s evidence must be considered in the light of his allegations to the extent the evidence is supported by the allegations. Defendant’s evidence which tends to impeach or contradict plaintiffs' evidence is not to be considered. Discrepancies and contradictions in plaintiff’s evidence do not justify a nonsuit, because they are for the jury to resolve.” King v. Bonardi, 267 N.C. 221, 148 S.E. 2d 32; 4 Strong’s N. C. Index, Trial, Sec. 21; Supp. to Vol. 4, ibid, Sec. 21.
Nonsuit may be granted “only in case the evidence is free from material conflict, and the only reasonable inference to be drawn therefrom is either that there was no negligence on the part of the defendant, or that the negligence of defendant was not the proximate cause of plaintiff’s injury.” Lane v. Dorney, 252 N.C. 90, 113 S.E. 2d 33; Barlow v. Bus Lines, 229 N.C. 382, 49 S.E. 2d 793.
Plaintiff did not offer any eyewitness testimony and therefore must rely on circumstantial evidence to prove his case. Our courts, recognizing this principle, in Lane v. Dorney, supra, stated: “ 'What occurred immediately prior to and at the moment of impact may be established by circumstantial evidence, either alone or in combination with direct evidence.’ Kirkman v. Baucom, 246 N.C. 510, 98 S.E. 2d 922. . . . ‘Physical facts tell their own story. They may be sufficiently strong within themselves, or in combination with other evidence, to permit the legitimate inference of negligence on the *152part of the driver. Physical facts are sometimes more convincing than oral testimony.’ Yost v. Hall, 233 N.C. 463, 64 S.E. 2d 554.”
The defendant Willysee Cline Baldwin in her answer admitted that she was the registered owner of the Corvair automobile operated by Judy Spellman Baldwin at the time of the collision, and the negligence of the driver is imputed to the owner by virtue of the prima facie presumption established by G.S. 20-71.1.
The physical facts, buttressed by the statement of Judy Spell-man Baldwin, made at the scene of the accident, lead to such inferences of fact that the jury could reasonably find she operated the 1962 Corvair automobile in such manner as to make out a prima facie case of actionable negligence sufficient to sustain the allegations set out in the complaint.
Reversed.